DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori (US 2014/0362269).

Regarding claim 1, Omori discloses an array sensor (421), comprising: 
(Omori: see fig. 2 and pars. [0029]-[0030], wherein an imaging region 421, the imaging region 421 comprising an array of pixel units, the array of pixel unit comprising N rows of pixel units, and N being an integer greater than 1); and 
a driving circuit, the driving circuit comprising at least N rows of shifting units, an output signal of an i-th row of shifting unit being applied to control opening of an i-th row of pixel units, and i being an integer greater than or equal to 1 and less than or equal to N (Omori: see fig. 2 and pars. [0029]-[0030], in which a first line scanning circuit 4221 and a second line scanning circuit 4222, the first line scanning circuit 4221 and the second line scanning circuit 4222 comprising at least N rows of shitting units as equivalent to N rows of the imaging region 421. The Examiner broadly interprets that the shifting units are the units which inside the first line scanning circuit 4221 and the second line scanning circuit 4222; the first line scanning circuit 4221 selects the pixels of the odd numbered read out unit lines RL1, RL3, RL5 and so on, and the second line scanning unit 4222 selects the even numbered lines depicted as RL2, RL4, RL6 and so on as an output signal of an i-th row of shifting unit in the first line scanning circuit 4221 and the second line scanning circuit 4222 being applied to control opening of an i-th row of pixel units, and i being an integer greater than 1 and equal to N); 
wherein the driving circuit further comprises a first global clearing signal line, the first global clearing signal line is connected with a plurality of odd rows of shifting units respectively, and a signal of the first global clearing signal line is applied to trigger the plurality of odd rows of shifting units to simultaneously turn on a plurality of odd rows of pixel units, so that the plurality of odd rows of pixel units simultaneously discharge residual charge (Omori: see figs. 2-3A, and pars. [0029]-[0030], [0039], noted that the first line scanning circuit 4221 comprises a reset signal line, the reset signal line is connected with a plurality of odd row of shitting units respectively, and a signal of the reset signal is applied to trigger the plurality of odd rows of shifting units to simultaneously turn on a plurality of odd row of pixel units, so that the plurality of odd rows of pixel unit simultaneously discharge residual charge. As seen in fig. 5 of instant application, in the period of clearing timing signal, the output of shifting unit of driving circuit is performed sequentially, and the applicant defines that is performed simultaneously discharging residual charge. In the prior art as seen in fig. 3A, this is similar to fig. 5 of instant applicant, the reset signal is executed once the signal charges are read out which is performed in the same way. Therefore, the Examiner broadly interprets the reset signal is performed simultaneously); and wherein the driving circuit further comprises a second global clearing signal line, the second global clearing signal line is connected with a plurality of even rows of shifting units respectively, and a signal of the second global clearing signal line is applied to trigger the plurality of even rows of shifting units to simultaneously turn on a plurality of even rows of pixel units, so that the plurality of even rows of pixel units simultaneously discharge residual charge (Omori: see fig. 2, 3B and pars. [0029]-[0030] and [0040], wherein the second line scanning circuit 4222 comprises a reset signal line, the reset signal line is connected with a plurality of even rows of shifting units respectively, and a signal of the reset signal line is applied to trigger the plurality of even row of shifting units to simultaneously turn on a plurality of even rows of pixel units, so that the plurality of even rows of pixel unit simultaneously discharge residual charge. The Examiner applies the same analysis as discussed above for the even rows).


Regarding claim 5, Omori discloses a method for operating the array sensor according to claim 1, comprising: 
inputting a global clearing timing signal to the driving circuit, wherein inputting the global clearing timing signal to the driving circuit comprises: inputting a first sub-global clearing timing signal and a second sub-global clearing timing signal to the driving circuit in sequence (Omori: see fig. 2, 3A, 3B, 4 and pars. [0029]-[0030], [0033], [0039]-[0040],[0044], inputting a control signal from a timing generator 4261/4262 to the first line scanning circuit 4221 and the second line scanning circuit 4222, wherein inputting the control signal from the timing generator 4261/4262 to the first line scanning circuit 4221 and the second line scanning circuit 4222 comprises: inputting a first control signal and a second control signal of the timing generator 4261/4262 to the first line scanning circuit 4221 and the second line scanning circuit 4222 in sequence. As seen in fig. 4 and par. [0070] of the specification of the instant application, the Applicant does not clearly define how inputting the first sub-global clearing timing signal and a second sub-global clearing timing signal to the driving circuit in sequence. The Examiner sees inputting a control signal from the timing generator 4261/4262 is similar to the way to input the first sub-global clearing timing signal and a second sub-global clearing timing signal to the driving circuit. Therefore, the Examiner broadly interprets that those signals are input in sequence);
under control of the first sub-global clearing timing signal, triggering, by the signal of the first global clearing signal line, the plurality of odd rows of shifting units to simultaneously turn on the plurality of odd rows of pixel units, so that the plurality of odd rows of pixel units simultaneously discharge residual charge (Omori: see pars. [0029]-[0030], [0033], [0039], under control of the control signal, triggering, by the signal of the reset signal line, the plurality of odd rows of shifting units to simultaneously turn on the plurality of odd rows of pixels unit, so that the plurality of odd row of pixels units simultaneously discharge residual charge. In addition, see the analysis in claim 1); and 
under control of the second sub-global clearing timing signal, triggering, by the signal of the second global clearing signal line, the plurality of even rows of shifting units to simultaneously turn on the plurality of even rows of pixel units, so that the plurality of even rows of pixel units simultaneously discharge residual charge (Omori: see pars. [0029]-[0030], [0033], [0040], under control of the control signal, triggering, by the signal of the reset signal line, the plurality of even rows of shifting units to simultaneously turn on the plurality of even rows of pixels unit, so that the plurality of even rows of pixels units simultaneously discharge residual charge. In addition, see the analysis in claim 1).

Method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 20 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation as used above.

Allowable Subject Matter
Claims 2-4 and 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.